Cupp, J.,
concurring.
{¶ 25} I agree with the majority that the writ of prohibition should be denied. The trial judge did not patently and unambiguously lack jurisdiction under R.C. 3107.09 and 3107.091. In my view, this is because there may be grounds under these statutes for the juvenile court to determine the biological parent for the limited purpose of submitting information for the adoption file.
{¶ 26} At this juncture, however, I would not decide matters that are beyond the issue of patent and unambiguous lack of jurisdiction. Because this court need determine only whether the respondent judge and court patently and unambiguously lack jurisdiction to proceed, this court is under no obligation to express an opinion on the merits of the underlying jurisdictional claim. See State ex rel. Brooks v. O’Malley, 117 Ohio St.3d 385, 2008-Ohio-1118, 884 N.E.2d 42, ¶ 14. In this regard, I would leave the matter of whether the juvenile court does, in fact, have jurisdiction to determine paternity for the purposes of R.C. 3107.09 and 3107.091 for the court of appeals to address in the first instance after full briefing and oral argument by the parties in that court. This court can then take up the matter, if warranted, in the normal course after the decision of the court of appeals.
{¶ 27} Accordingly, because I believe the majority opinion goes further than necessary and decides issues that have not had the benefit of the full process of our court system, I concur only to the extent expressed herein.